                                      1
                                      2
                                      3
                                      4
                                      5
                                      6
                                      7                         UNITED STATES DISTRICT COURT
                                      8        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                      9
                                          CMA CGM S.A,                                   Case No. 2:16-cv-08458-SVW-AFM
                                     10
                                                                      Plaintiff,         The Hon. Stephen V. Wilson
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                vs.                                      ORDER GRANTING REQUEST
   2211 Michelson Drive Suite 400




                                     12                                                  FOR DISMISSAL
                                          ASIA-GLOBAL RENEWABLE
                                     13   ENERGY CORP.; DJL MINING LLC;            JS-6
         Irvine, CA 92612




                                          DJL MINING CORP.; MULTI-TRANS
                                     14   SHIPPING AGENCY INC.; SHENZHEN
                                          CTS INTERNATIONAL LOGISTICS    Complaint Filed: November 14, 2016
                                     15   CO., LTD.; EFERTON DMCC and
                                          DOES 1-10
                                     16
                                     17                               Defendants.
                                     18
                                     19         After considering Plaintiff CMA CGM S.A. (“CMA CGM”) and Defendant
                                     20   MULTI-TRANS SHPPING AGENCY INC. (“Multi-Trans”) joint request to
                                     21   dismiss this action, with prejudice, pursuant to Fed. R. Civ. P. 41(a)(2) and Multi-
                                     22   Trans’ request to dismiss the cross claim, without prejudice, pursuant to Fed. R.
                                     23   Civ. P. 41(c), and good cause appearing therefore,
                                     24         IT IS HEREBY ORDERED AS FOLLOWS:
                                     25               1. Plaintiff’s Complaint and all claims alleged against Multi-Trans are
                                     26                  dismissed, with prejudice, pursuant to Fed. R. Civ. P. 41(a)(2), with
                                     27                  each party to bear its own costs and fees.
                                     28               2. Defendant Multi-Trans’ cross-claim is dismissed without prejudice,
                                                                                   -1-
                                      1            pursuant to Fed. R. Civ. P. 41(c).
                                      2   IT IS SO ORDERED
                                      3
                                      4   Dated:   November 13, 2018.

                                      5                                        HON. STEPHEN V. WILSON
                                                                               UNITED STATES DISTRICT COURT
                                      6
                                      7
                                      8
                                      9
                                     10
                                     11
Gordon Rees Scully Mansukhani, LLP
   2211 Michelson Drive Suite 400




                                     12
                                     13
         Irvine, CA 92612




                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                               -2-
